Exhibit 10.10

GUARANTY

New York, New York     November 17, 2010

FOR VALUE RECEIVED, the undersigned “Guarantor” unconditionally guaranties to
the Creditor Parties, their successors, endorsees and assigns, the prompt
payment when due (whether by acceleration or otherwise) of all obligations of
Accentia Biopharmaceuticals, Inc., a Florida corporation (the “Company”) to the
Creditor Parties and of all instruments of any nature evidencing or relating to
the obligations of the Company and any other such obligations and liabilities
upon which the Company or one or more parties and the Company is or may become
liable to the Creditor Parties, whether incurred by the Company as maker,
endorser, drawer, acceptor, guarantor, accommodation party or otherwise, and
whether due or to become due, secured or unsecured, absolute or contingent,
joint or several, and however or whenever acquired by the Creditor Parties,
arising under, out of, or in connection with (i) that certain Term Loan and
Security Agreement dated as of November 17, 2010 (as amended, restated, modified
and/or supplemented from time to time, the “Biovest Security Agreement”) by and
between Biovest International, Inc., the Lenders and LV Administrative Services,
Inc., as Administrative and Collateral Agent for the Lenders (“LV” and the
Lenders, each a “Creditor Party” and collectively, the “Creditor Parties”),
(ii) that certain Term Loan and Security Agreement dated as of November 17, 2010
(as amended, restated, modified and/or supplemented from time to time, the
“Accentia Security Agreement” and together with the Biovest Security Agreement,
the “Security Agreement”) by and between the Company and the Creditor Parties
and (iii) each Ancillary Agreement referred to in the Security Agreement (the
Security Agreement and each Ancillary Agreement, as each may be amended,
modified, restated or supplemented from time to time, are collectively referred
to herein as the “Documents”), or any documents, instruments or agreements
relating to or executed in connection with the Documents or any documents,
instruments or agreements referred to therein or otherwise, or any other
indebtedness, obligations or liabilities of the Company to the Creditor Parties,
whether now existing or hereafter arising, direct or indirect, liquidated or
unliquidated, absolute or contingent, due or not due and whether under, pursuant
to or evidenced by a note, agreement, guaranty, instrument or otherwise (all of
which are herein collectively referred to as the “Guarantor Obligations”), and
irrespective of the genuineness, validity, regularity or enforceability of such
Guarantor Obligations, or of any instrument evidencing any of the Guarantor
Obligations or of any collateral therefor or of the existence or extent of such
collateral, and irrespective of the allowability, allowance or disallowance of
any or all of the Guarantor Obligations in any case commenced by or against the
Company under Title 11, United States Code, including, without limitation,
obligations or indebtedness of the Company for post-petition interest, fees,
costs and charges that would have accrued or been added to the Guarantor
Obligations but for the commencement of such case. Capitalized terms not
otherwise defined herein shall have the meaning assigned such terms in the
Security Agreement. In furtherance of the foregoing, the undersigned hereby
agrees as follows:

1. No Impairment. The Creditor Parties may at any time and from time to time,
either before or after the maturity thereof, without notice to or further
consent of the undersigned, extend the time of payment of, exchange or surrender
any collateral for, renew or extend any of the Guarantor Obligations or increase
or decrease the interest rate thereon, or enter into any other agreement with
the Company or with any other party to or person liable on any of



--------------------------------------------------------------------------------

the Guarantor Obligations, or interested therein, for the extension, renewal,
payment, compromise, discharge or release thereof, in whole or in part, or for
any modification of the terms thereof or of any agreement between any Creditor
Party and the Company or any such other party or person, or make any election of
rights the Creditor Parties may deem desirable under the United States
Bankruptcy Code, as amended, or any other federal or state bankruptcy,
reorganization, moratorium or insolvency law relating to or affecting the
enforcement of creditors’ rights generally (any of the foregoing, an “Insolvency
Law”) without in any way impairing or affecting this Guaranty. This Guaranty
shall be effective regardless of the subsequent incorporation, merger or
consolidation of the Company, or any change in the composition, nature,
personnel or location of the Company and shall extend to any successor entity to
the Company, including a debtor in possession or the like under any Insolvency
Law.

2. Guaranty Absolute. Subject to Section 5(c) hereof, the undersigned guarantees
that the Guarantor Obligations will be paid strictly in accordance with the
terms of the Documents and/or any other document, instrument or agreement
creating or evidencing the Guarantor Obligations, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of the Company with respect thereto. Guarantor
hereby knowingly accepts the full range of risk encompassed within a contract of
“continuing guaranty” which risk includes the possibility that the Company will
contract additional indebtedness, obligations and liabilities for which
Guarantor may be liable hereunder after the Company’s financial condition or
ability to pay its lawful debts when they fall due has deteriorated, whether or
not the Company has properly authorized incurring such additional indebtedness,
obligations and liabilities. The undersigned acknowledges that (i) no oral
representations, including any representations to extend credit or provide other
financial accommodations to the Company, have been made by any Creditor Party to
induce the undersigned to enter into this Guaranty and (ii) any extension of
credit to the Company shall be governed solely by the provisions of the
Documents. The liability of the undersigned under this Guaranty shall be
absolute and unconditional, in accordance with its terms, and shall remain in
full force and effect without regard to, and shall not be released, suspended,
discharged, terminated or otherwise affected by, any circumstance or occurrence
whatsoever, including, without limitation: (a) any waiver, indulgence, renewal,
extension, amendment or modification of or addition, consent or supplement to or
deletion from or any other action or inaction under or in respect of the
Documents or any other instruments or agreements relating to the Guarantor
Obligations or any assignment or transfer of any thereof, (b) any lack of
validity or enforceability of any Document or other documents, instruments or
agreements relating to the Guarantor Obligations or any assignment or transfer
of any thereof, (c) any furnishing of any additional security to the Creditor
Parties or their assignees or any acceptance thereof or any release of any
security by the Creditor Parties or their assignees, (d) any limitation on any
party’s liability or obligation under the Documents or any other documents,
instruments or agreements relating to the Guarantor Obligations or any
assignment or transfer of any thereof or any invalidity or unenforceability, in
whole or in part, of any such document, instrument or agreement or any term
thereof, (e) any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to the
Company, or any action taken with respect to this Guaranty by any trustee or
receiver, or by any court, in any such proceeding, whether or not the
undersigned shall have notice or knowledge of any of the foregoing, (f) any
exchange, release or nonperfection of any collateral, or any release, or
amendment or waiver of or consent to departure from any guaranty or security,
for all or any of the Guarantor Obligations or (g) any

 

2



--------------------------------------------------------------------------------

other circumstance which might otherwise constitute a defense available to, or a
discharge of, the undersigned. Any amounts due from the undersigned to the
Creditor Parties shall bear interest until such amounts are paid in full at the
highest rate then applicable to the Guarantor Obligations. Guarantor Obligations
include post-petition interest whether or not allowed or allowable.

3. Waivers.

(a) This Guaranty is a guaranty of payment and not of collection. The Creditor
Parties shall be under no obligation to institute suit, exercise rights or
remedies or take any other action against the Company or any other person or
entity liable with respect to any of the Guarantor Obligations or resort to any
collateral security held by it to secure any of the Guarantor Obligations as a
condition precedent to the undersigned being obligated to perform as agreed
herein and the Guarantor hereby waives any and all rights which it may have by
statute or otherwise which would require the Creditor Parties to do any of the
foregoing. The Guarantor further consents and agrees that the Creditor Parties
shall be under no obligation to marshal any assets in favor of Guarantor, or
against or in payment of any or all of the Guarantor Obligations. The
undersigned hereby waives all suretyship defenses and any rights to interpose
any defense, counterclaim or offset of any nature and description which the
undersigned may have or which may exist between and among any Creditor Party,
the Company and/or the undersigned with respect to the undersigned’s obligations
under this Guaranty, or which the Company may assert on the underlying debt,
including but not limited to failure of consideration, breach of warranty,
fraud, payment (other than cash payment in full of the Guarantor Obligations),
statute of frauds, bankruptcy, infancy, statute of limitations, accord and
satisfaction, and usury.

(b) The undersigned further waives (i) notice of the acceptance of this
Guaranty, of the making of any such loans or extensions of credit, and of all
notices and demands of any kind to which the undersigned may be entitled,
including, without limitation, notice of adverse change in the Company’s
financial condition or of any other fact which might materially increase the
risk of the undersigned and (ii) presentment to or demand of payment from anyone
whomsoever liable upon any of the Guarantor Obligations, protest, notices of
presentment, non-payment or protest and notice of any sale of collateral
security or any default of any sort.

(c) Notwithstanding any payment or payments made by the undersigned hereunder,
the undersigned shall not be entitled to be subrogated to any of the rights of
such Creditor Party against the Company or against any collateral or guarantee
or right of offset held by such Creditor Party for the payment of the Guarantor
Obligations, nor shall the undersigned seek or be entitled to seek any
contribution or reimbursement from the Company in respect of payments made by
the undersigned hereunder, until all amounts owing to the Creditor Parties by
the Company on account of the Guarantor Obligations are indefeasibly paid in
full and the Lenders’ obligation to make loans pursuant to the Documents has
been irrevocably terminated. If, notwithstanding the foregoing, any amount shall
be paid to the undersigned on account of such subrogation rights at any time
when all of the Guarantor Obligations shall not have been paid in full and the
Lenders’

 

3



--------------------------------------------------------------------------------

obligation to make loans pursuant to the Documents shall not have been
terminated, such amount shall be held by the undersigned in trust for the
Creditor Parties, segregated from other funds of the undersigned, and shall
forthwith upon, and in any event within two (2) Business Days of, receipt by the
undersigned, be turned over to LV in the exact form received by the undersigned
(duly endorsed by the undersigned to LV, if required), to be applied against the
Guarantor Obligations, whether matured or unmatured, in such order as LV may
determine, subject to the provisions of the Documents. Any and all present and
future debts, obligations and liabilities of the Company to the undersigned are
hereby waived and postponed in favor of, and subordinated to the full payment
and performance of, all present and future debts and Obligations of the Company
to the Creditor Parties.

4. Security. All sums at any time to the credit of the undersigned and any
property of the undersigned in any Creditor Party’s possession or in the
possession of any bank, financial institution or other entity that directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, any Creditor Party (each such entity, an
“Affiliate”) shall be deemed held by the Creditor Party or such Affiliate, as
the case may be, as security for any and all of the undersigned’s obligations
and liabilities to the Creditor Parties and to any Affiliate of a Creditor
Party, no matter how or when arising and whether under this or any other
instrument, agreement or otherwise.

5. Representations and Warranties. The undersigned hereby represents and
warrants (all of which representations and warranties shall survive until all
Guarantor Obligations are indefeasibly satisfied in full and the Documents have
been irrevocably terminated) that:

(a) Corporate Status. It is a corporation, partnership or limited liability
company, as the case may be, duly formed, validly existing and in good standing
under the laws of its jurisdiction of formation indicated on the signature page
hereof and has full power, authority and legal right to own its property and
assets and to transact the business in which it is engaged.

(b) Authority and Execution. It has full power, authority and legal right to
execute and deliver, and to perform its obligations under, this Guaranty and has
taken all necessary corporate, partnership or limited liability company, as the
case may be, action to authorize the execution, delivery and performance of this
Guaranty.

(c) Legal, Valid and Binding Character. This Guaranty constitutes its legal,
valid and binding obligation enforceable in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting the
enforcement of creditor’s rights and general principles of equity that restrict
the availability of equitable or legal remedies.

(d) Violations. The execution, delivery and performance of this Guaranty will
not violate any requirement of law applicable to it or any contract, agreement
or instrument to which it is a party or by which it or any of its property is
bound or result in the creation or imposition of any mortgage, lien or other
encumbrance other than in favor of LV, for the ratable benefit of the Creditor
Parties, on any of its property or assets

 

4



--------------------------------------------------------------------------------

pursuant to the provisions of any of the foregoing, which, in any of the
foregoing cases, could reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.

(e) Consents or Approvals. No consent of any other person or entity (including,
without limitation, any creditor of the undersigned) and no consent, license,
permit, approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
in connection with the execution, delivery, performance, validity or
enforceability of this Guaranty by it, except to the extent that the failure to
obtain any of the foregoing could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

(f) Litigation. No litigation, arbitration, investigation or administrative
proceeding of or before any court, arbitrator or governmental authority, bureau
or agency is currently pending or, to the best of its knowledge, threatened
(i) with respect to this Guaranty or any of the transactions contemplated by
this Guaranty or (ii) against or affecting it, or any of its property or assets,
which, in each of the foregoing cases, if adversely determined, could reasonably
be expected to have a Material Adverse Effect.

(g) Financial Benefit. It has derived or expects to derive a financial or other
advantage from each and every loan made under the Documents or other Obligation
incurred by the Company to the Creditor Parties.

6. Acceleration. If an Event of Default shall occur and be continuing under the
Security Agreement or the undersigned should at any time become insolvent, or
make a general assignment, or if a proceeding in or under any Insolvency Law
shall be filed or commenced by, or in respect of, the undersigned, any and all
Guarantor Obligations shall for purposes hereof, at the Creditor Parties’
option, be deemed due and payable without notice notwithstanding that any such
Obligation is not then due and payable by the Company.

7. Payments from Guarantors. The Creditor Parties, in their sole and absolute
discretion, with or without notice to the undersigned, may apply on account of
the Guarantor Obligations any payment from the undersigned or any other
guarantors, or amounts realized from any security for the Guarantor Obligations,
or may deposit any and all such amounts realized in a non-interest bearing cash
collateral deposit account to be maintained as security for the Guarantor
Obligations.

8. Costs. The undersigned shall pay, on demand, all costs, fees and expenses
(including expenses for legal services of every kind) relating or incidental to
the enforcement or protection of the rights of the Creditor Parties hereunder or
under any of the Guarantor Obligations.

9. No Termination. This is a continuing irrevocable guaranty and shall remain in
full force and effect and be binding upon the undersigned, and each of the
undersigned’s successors and assigns, until all of the Guarantor Obligations
have been indefeasibly paid in full. If any of the present or future Guarantor
Obligations are guarantied by persons, partnerships, corporations or other
entities in addition to the undersigned, the death, release or discharge in

 

5



--------------------------------------------------------------------------------

whole or in part or the bankruptcy, merger, consolidation, incorporation,
liquidation or dissolution of one or more of them shall not discharge or affect
the liabilities of the undersigned under this Guaranty.

10. Recapture. Anything in this Guaranty to the contrary notwithstanding, if any
Creditor Party receives any payment or payments on account of the liabilities
guaranteed hereby, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver, or any other party under
any Insolvency Law, common law or equitable doctrine, then to the extent of any
sum not finally retained by the Creditor Parties, the undersigned’s obligations
to the Creditor Parties shall be reinstated and this Guaranty shall remain in
full force and effect (or be reinstated) until payment shall have been made to
the Creditor Parties, which payment shall be due on demand.

11. Books and Records. Absent bad faith or manifest error, the books and records
of LV showing the account between the Creditor Parties and the Company shall be
admissible in evidence in any action or proceeding, shall be binding upon the
undersigned for the purpose of establishing the items therein set forth and
shall constitute prima facie proof thereof.

12. No Waiver. No failure on the part of any Creditor Party to exercise, and no
delay in exercising, any right, remedy or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise by any Creditor Party
of any right, remedy or power hereunder preclude any other or future exercise of
any other legal right, remedy or power. Each and every right, remedy and power
hereby granted to the Creditor Parties or allowed it by law or other agreement
shall be cumulative and not exclusive of any other, and may be exercised by the
Creditor Parties at any time and from time to time.

13. GOVERNING LAW; JURISDICTION. THIS GUARANTY CANNOT BE CHANGED OR TERMINATED
ORALLY, AND SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
SUCH STATE, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS. THE UNDERSIGNED
HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN THE
COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR
AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE UNDERSIGNED, ON THE ONE HAND,
AND ANY CREDITOR PARTY, ON THE OTHER HAND, PERTAINING TO THIS GUARANTY OR ANY OF
THE DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR RELATED TO THIS GUARANTY OR ANY
OF THE DOCUMENTS; PROVIDED, THAT THE UNDERSIGNED ACKNOWLEDGES THAT ANY APPEALS
FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY
OF NEW YORK, STATE OF NEW YORK; AND FURTHER PROVIDED, THAT NOTHING IN THIS
GUARANTY SHALL BE DEEMED OR OPERATE TO PRECLUDE THE CREDITOR PARTIES FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT
THE GUARANTOR OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY
FOR THE GUARANTOR OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN
FAVOR OF ANY

 

6



--------------------------------------------------------------------------------

CREDITOR PARTY. THE UNDERSIGNED EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO
SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND HEREBY
WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION,
IMPROPER VENUE OR FORUM NON CONVENIENS. THE UNDERSIGNED HEREBY WAIVES PERSONAL
SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR
SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE
MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE UNDERSIGNED IN ACCORDANCE
WITH SECTION 18 AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE
EARLIER OF THE UNDERSIGNED’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER
DEPOSIT IN THE U.S. MAIL, PROPER POSTAGE PREPAID.

14. WAIVER OF JURY TRIAL. THE UNDERSIGNED DESIRES THAT ITS DISPUTES BE RESOLVED
BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST
COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE
UNDERSIGNED WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR
PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR
OTHERWISE BETWEEN ANY CREDITOR PARTY AND/OR THE UNDERSIGNED ARISING OUT OF,
CONNECTED WITH, RELATED OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN
THEM IN CONNECTION WITH THIS GUARANTY, ANY DOCUMENT OR THE TRANSACTIONS RELATED
HERETO OR THERETO.

15. Understanding With Respect to Waivers and Consents. Guarantor warrants and
agrees that each of the waivers and consents set forth in this Guaranty is made
voluntarily and unconditionally after consultation with outside legal counsel
and with full knowledge of its significance and consequences, with the
understanding that events giving rise to any defense or right waived may
diminish, destroy or otherwise adversely affect rights which Guarantor otherwise
may have against the Company, any Creditor Party or any other person or entity
or against any collateral. If, notwithstanding the intent of the parties that
the terms of this Guaranty shall control in any and all circumstances, any such
waivers or consents are determined to be unenforceable under applicable law,
such waivers and consents shall be effective to the maximum extent permitted by
law.

16. Severability. To the extent permitted by applicable law, any provision of
this Guaranty which is prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

17. Amendments, Waivers. No amendment or waiver of any provision of this
Guaranty nor consent to any departure by the undersigned therefrom shall in any
event be effective unless the same shall be in writing executed by the
undersigned directly affected by such amendment and/or waiver and LV.

 

7



--------------------------------------------------------------------------------

18. Notice. All notices, requests and demands to or upon the undersigned, shall
be in writing and shall be deemed to have been duly given or made (a) when
delivered, if by hand, (b) three (3) days after being sent, postage prepaid, if
by registered or certified mail, (c) when confirmed electronically, if by
facsimile, or (d) when delivered, if by a recognized overnight delivery service,
in each event to the numbers and/or address set forth beneath the signature of
the undersigned.

19. Successors. Each Creditor Party may, from time to time, without notice to
the undersigned, sell, assign, transfer or otherwise dispose of all or any part
of the Guarantor Obligations and/or rights under this Guaranty. Without limiting
the generality of the foregoing, each Creditor Party may assign to, or grant
participations to, one or more banks, financial institutions or other entities
all or any part of any of the Guarantor Obligations. In each such event, the
Creditor Parties, their Affiliates and each and every immediate and successive
purchaser, assignee, transferee or holder of all or any part of the Guarantor
Obligations shall have the right to enforce this Guaranty, by legal action or
otherwise, for its own benefit as fully as if such purchaser, assignee,
transferee or holder were herein by name specifically given such right. The
Creditor Parties shall have an unimpaired right to enforce this Guaranty for
their benefit with respect to that portion of the Guarantor Obligations which
the Creditor Parties have not disposed of, sold, assigned, or otherwise
transferred.

20. Joinder. It is understood and agreed that any person or entity that desires
to become a Guarantor hereunder, or is required to execute a counterpart of this
Guaranty after the date hereof pursuant to the requirements of any Document,
shall become a Guarantor hereunder by (x) executing a joinder agreement in form
and substance satisfactory to LV, (y) delivering supplements to such exhibits
and annexes to such Documents as LV shall reasonably request and/or as may be
required by such joinder agreement and (z) taking all actions as specified in
this Guaranty as would have been taken by such Guarantor had it been an original
party to this Guaranty, in each case with all documents required above to be
delivered to LV and with all documents and actions required above to be taken to
the reasonable satisfaction of LV.

21. Release. Nothing except indefeasible payment in full of the Guarantor
Obligations shall release the undersigned from liability under this Guaranty.

22. Remedies Not Exclusive. The remedies conferred upon the Creditor Parties in
this Guaranty are intended to be in addition to, and not in limitation of, any
other remedy or remedies available to the Creditor Parties.

23. Limitation of Guarantor Obligations under this Guaranty. Each of Guarantor
and each Creditor Party (by its acceptance of the benefits of this Guaranty)
hereby confirms that it is its intention that this Guaranty not constitute a
fraudulent transfer or conveyance for purposes of the Bankruptcy Code, the
Uniform Fraudulent Conveyance Act or any similar Federal or state law. To
effectuate the foregoing intention, each of Guarantor and each Creditor Party
(by its acceptance of the benefits of this Guaranty) hereby irrevocably agrees
that the Guarantor Obligations guaranteed by Guarantor shall be limited to such
amount as will, after giving effect to such maximum amount and all other
(contingent or otherwise) liabilities of Guarantor that are relevant under such
laws and after giving effect to any rights to contribution pursuant to any
agreement providing for an equitable contribution among Guarantor and the other
Guarantors

 

8



--------------------------------------------------------------------------------

(including this Guaranty), result in the Guarantor Obligations of Guarantor
under this Guaranty in respect of such maximum amount not constituting a
fraudulent transfer or conveyance.

24. Notwithstanding anything herein to the contrary, the total liability of the
Guarantor with respect to the Company’s obligations under the Biovest Security
Agreement and the other Ancillary Agreements entered into thereunder (including
intellectual property security agreements), as relates solely to the direct
obligations of the Company to the Creditor Parties under the Biovest Security
Agreement shall in no event exceed $4,991,360 in the aggregate, and this
Agreement shall not be enforceable to the extent that the enforcement hereof
would create, cause, or result in liability in excess of such amount. The
limitation set forth in this Section 24 shall in no event relate to the
Guarantor’s obligations hereunder with respect to direct obligations of the
Company to the Creditor Parties under the Accentia Security Agreement and the
Accentia Term Notes.

[REMAINDER OF THIS PAGE IS BLANK.

SIGNATURE PAGE IMMEDIATELY FOLLOWS]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Guaranty has been executed by the undersigned as of the
date and year here above written.

 

ANALYTICA INTERNATIONAL, INC. By:  

/s/ Samuel S. Duffey

  Name:       Samuel S. Duffey   Title:       President Address: 324 South Hyde
Park Avenue, Suite 350 Tampa, Florida 33606 Telephone:       813/864-2554
Facsimile:       813/258-6912 State of Formation: Florida